NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

ACHOT MIRZOIAN,                                  No. 10-70943

               Petitioner,                       Agency No. A070-936-412

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Achot Mirzoian, a native and citizen of Armenia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and

we deny the petition for review.

      The BIA did not abuse its discretion in denying Mirzoian’s motion to reopen

as untimely where the motion was filed over six years after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and Mirzoian failed to demonstrate that there has been

a material change in Armenia with respect to the government’s treatment of

opposition party supporters to qualify for the regulatory exception to the time limit

for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d

at 991; He v. Gonzales, 501 F.3d 1128, 1132 (9th Cir. 2007) (a change in personal

circumstances does not establish changed country conditions).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-70943